 THE FREEMAN CO.The Freeman CompanyandGeneral Drivers andHelpersUnion,LocalNo. 749,InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemenandHelpersofAmerica.Cases18-CA-2959 and 18-CA-3002December 16, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYOn January 28, 1971, Trial Examiner George L.Powell issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel, the Respondent,and the Intervenors 1 each filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings,2 conclusions, and recommendations of theTrial Examiner only to the extent consistent herewith.1.The Trial Examiner found,interalia,thatduring the period between October 1969 and April 10,1970, Respondent violated Section 8(a)(5) of the Actby negotiating with the Union with no intention ofentering into a final or binding collective-bargainingagreement. We disagree.After conducting an organizing campaign duringAugust and September 1969,3 the Union, on Septem-ber 22, filed a petition with the Board's RegionalOffice seeking a representation election amongcertain of Respondent's aircraft parts manufacturing1The following employees intervened at the hearing. Gerald Mach,Stanley Schoenberner, Harry Ugofsky, Ed Holec, Andy Nielsen, EdmundRempfer, Ted Schneider, William Dvoracek, Sally Sudbeck, Kathy Boska,Jim Boska, Margaret Dvoracek, Ruth Sternhagen, Marie Lane, LouiseSlagle, JudyWieseler,ArleneMcHenry, Fern Sternhagen, JosephineBraunesreither, Adeline Brown, Evelyn Jensen, Glenn Taggart, AlphonseSchrempp, Chris Christopherson, Phay Howen, Richard Wood, KathleenNeville,CharlesHuber, Elmer Anderson, Reuben Hieb, Wanda Welby,Karen Eilmis, and Kenny Kaiser2Respondent excepts to certain credibility resolutions made by theTrial Examiner It is the Board's established policy not to overrule a Trial595plant employees. At the same time, the Union wroteRespondent requesting recognition on the basis of theUnion's claimedmajority status.After initiallydeclining to recognize the Union, Respondent'sattorney,William Harding, met with Union BusinessAgent Clem Weber on October 1 and executed arecognition agreement without first conducting a cardcheck. The agreement was executed in considerationof the Union's withdrawing its representation peti-tion, which it subsequently did.Weber had met with the employees on September 30todiscuss their problems and, at the October 1bargaining session, he orally presented approximately35 demands to Respondent. He also asked Hardingfor a list of employees showing their job classificationsand pay rates. This information was supplied to theUnion on October 23. No in depth discussion of theUnion's demands occurred at the October 1 meetingand Weber, at its close, indicated that it would takethe Union about 3 weeks to prepare written contractproposals,which the Union would then send toAttorney Harding.The Union sent its written proposals to Harding onOctober 23, noting that clauses concerning theworkweek, overtime, wages, and job classificationsand descriptions would be submitted in the future.4The Union also asked for a meeting on November 3.By letter dated October 24, Harding confirmed thisdate for the meeting.The parties met on the evening of November 3.Weber, at Harding's request, read each of theproposed contract's 36 articles, explaining the Un-ion'sunderstanding, of each section's language.Harding indicated that counterproposals to certainsections would be submitted, but that as to otherclauses Respondent was not sure whether it wouldtender counterproposals. The Union agreed to certainchanges in its proposals, which were sent to Respon-dent on November 6. At the close of the meetingHarding said he wanted to check his calendar for adate on which to resume negotiations. At this meeting,the Union also requested certain information regard-ing dates of hire, hours of work, and shifts.On November 11, Harding sent Weber certaincorrections and additions to the Union's proposalsand asked for a copy of a trust agreement referred toin the Union's proposed contract. He also indicated inExaminer's resolutions as to credibility unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect Such aconclusion is not warranted here.Standard Dry Wall Products, Inc,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3).3All dates are 1969 unless otherwise indicated.4 Such proposals were apparently omitted by the Union pending receiptby it of the information requested on October 1. The wage data wasreceived on October 23, and other materials concerning employee workingconditions, e g., shifts and hours of work,werefurnished the Union duringnegotiations.However, it never submitted the above-enumerated contractproposals.194 NLRB No. 84 596DECISIONSOF NATIONALLABOR RELATIONS BOARDhis letter that he would require at least 3 weeks toprepare counterproposals. Harding suggested a meet-ing during the first week of December rather thanduring the November 17-21 period previously sug-gested by Weber. On November 18, Weber sentRespondent certain requested literature about theUnion's pension plan and indicated that he waslooking forward to a meeting with Respondent thefirst week in December.On November 25, Harding sent Weber informationpreviously requested about the hours of work, dates ofhire, and shifts. On December 11, Respondent sentthe Union its counterproposal containing 60 articles.The next meeting was held on December 14. At thismeeting, the parties discussed,inter alia,the transferof employees between job classifications; the supervi-sory status of certain employees; the length of thethen current workweek, which the Union contendedwas longer than 40 hours; and the number of stewardstheUnion would have. The counterproposals werediscussed article by article through article 22, withsome agreement being reached. The parties agreed torewriteother clauses.Additionalmeetingswerescheduled for January 5, 6, and 7, 1970.5At the January meetings, the remainder of Respon-dent's counterproposals was discussed. Certain arti-cleswere agreed to; some articles were bypassed;Respondent agreed to add to other articles or rewritetheir language; and the Union agreed to rework theclause dealing with medical and maternity leave, aswell as other provisions of its proposed agreement.However, as the record does not reveal the details ofthe discussions between the parties, it is impossible todetermine what give-and-take, if any, occurred duringthese meetings. At the end of the January 7 meeting,the parties agreed to meet again during the last weekof January.On January 14, Weber wrote Harding noting,interalia,those proposals agreed to and commenting thatRespondent had not granted any of the Union'sdemands. However, Weber agreed to send certainrewritten sections of the proposed agreement toHarding and meet again. On January 16, Hardingsuggested a meeting on February 2. He also forward-ed to Weber a list of employees by departments, asrequested on January 5 or 6. On January 29, Hardinginquired of Weber as to the Union's failure to confirmthe February 2 meeting date. Thereafter, on January30, Harding sent a letter recapitulating the proposalsagreed on, those that the Union was preparing newlanguage for, those Respondent was rewriting, andindicated that he would have to discuss certainarticles with Respondent's owner and general manag-er, Ed Freeman, prior to the next meeting. On January31, the Union called off the planned February 2meeting.No further contact between the parties occurredthroughout February 1970.During early March 1970, a petition circulatedamong the employees which stated that the employeeswished to resign from the Union and no longerwanted to have the Union represent them. On March6, the Union and Respondent received telegraphiccopies of the petition signed by 32 of the then 59 unitemployees.While the parties on March 1 haddiscussed resuming negotiations, on March 9 HardingwroteWeber noting that because of the scope of thesupport for the petition Respondent would appreciatetheUnion's comments concerning the propriety ofcontinuing negotiations. On the same day, Respon-dent sent the Union a telegram stating that it desiredto give the employees a wage increase which had beenheld up as the result of the contract negotiations andthat, unless it heard from the Union by March 12, itwould assume that the Union had no objection to thegrant of this increase.On March 12, Respondent, not having heard fromthe Union, put into effect a general 5-percent wageincrease.On March 9 and 20 and May 21 it alsounilaterally made certain shift changes and reductionsin work hours.On March 23, Weber wrote Harding stating that theUnion desired to continue negotiating and hoped tomeet with Respondent after Easter. On April 6,Harding replied, expressing a willingness to discusssome of the matters relating to resuming talks,including the Union's position in light of the antiun-ion petition.Weber responded by asking for ameeting on April 13. On April 10, Harding, noting atelephone conversation with Weber on April 9 inwhich Weber indicated that the Union had filed anunfair labor practice charge and the Union's failure tosubmit a statement of position with respect to theantiunion petition, declined to meet with the Unionon April 13. Respondent subsequently filed a repre-sentation petition and on May 19 wrote Weber statingthatno further negotiations would be scheduledbecause it doubted the Union's majority status.In concluding that Respondent did not bargain ingood faith between October 1, 1969, and April 10,1970, the Trial Examiner commented that aftervoluntarily recognizing the Union, Respondent ap-parently did not intend to commence immediatebargaining with the Union, as shown by his findingthatRespondent did not furnish the wage rateinformation requested by the Union on October 1until 6 weeks later, on November 12. However, therecord shows, and we find, that Respondent mailed5Hereafter, all dates are 1970 unless otherwise indicated THE FREEMAN CO.such information to the Union on October 22, within3 weeks of the request, and that the Union received iton October 23. The 3-week delay was explained byHarding in a letter to Weber on October 12 asoccasioned by Freeman's temporary absence from theplant and Freeman's secretary's inability to releasesuch material without Freeman's approval. Moreover,Weber does not seem to have been concerned aboutthe delay in furnishing the information. The TrialExaminer's inference from his mistaken finding as tothe date Respondent furnished the requested informa-tion is therefore unwarranted.At the second negotiation session, held on Novem-ber 3, the Union read its contract proposals, andHarding indicated that as to some of the clausescounterproposals would be made, but he was not surewhether counterproposals would be made to otherclauses. The Trial Examiner commented that writtencounterproposals should have been ready for presen-tation at this meeting, or Harding should have madean effort to state them orally. The failure to do so,according the Trial Examiner, shows that Respondentwas not bargaining in good faith. However, in view ofthe fact that Harding did not receive the Union'swritten proposals until October 27 and that the Unionhad required 3 weeks to prepare them, we attach nosignificance to the fact that Respondent was not readywith its own counterproposals only a week afterreceiving the Union's written demands.The Trial Examiner also finds evidence of bad faithinHarding's statement at the end of the Novembermeeting that he would have to consult his calendarbefore agreeing to a date for the next meeting.According to the Trial Examiner, Harding shouldhave done this before the meeting. We do not find thispersuasive especially since there is no evidence thatthis minor incident was designed or utilized to delay.In fact,Weber did not object to Harding's expresseddesire to check his calendar, and the parties subse-quently agreed on the date for the next meeting.At the November 3 meeting, Weber orally askedHarding for information about the employees' hoursof work, shifts, and dates of hire. After the meeting,Harding apparently unsuccessfully attempted totelephone Weber to verify the information the Unionwanted. Finally, on November 11, Harding wroteWeber asking the latter to contact him so thatHarding could be certain he understood exactly theinformation required and thus could get it to Weberas soon as possible. Weber did contact Harding and,on November 12, Harding wrote Weber enumeratingthe information Harding was obtaining from Respon-dent. This information was furnished on November25, about 3 weeks before the next scheduled meetingon December 14. The Trial Examiner apparentlyregarded Harding's November 11 letter as a delaying597tactic.We, again, disagree. The negotiating meetingswere then in recess while Respondent prepared itscounterproposals. Respondent furnished the informa-tion requested on November 3 well in advance of thenext meeting (December 14) and in ample time for theUnion to use it in preparing any additional contractproposals. The November 11 letter facilitated negotia-tions,we believe, by permitting Harding to providethe correct information thereafter, in timely fashion.The Trial Examiner also characterized Respon-dent's refusal to permit Weber to inspect the plant,while asking the Union how many stewards itproposed to have, as another tactic designed to drawout negotiations and inhibit agreement. We disagreesince even without an onsite examination of the plantthe Union could have obtained a sufficiently accuratepicture of the plant layout from the employees whomit represented to determine the number of stewards itwould need, especially since there were only about 80employees involved.The parties met at negotiating sessions on Decem-ber 14, 1969, and January 5, 6, and 7, 1970. Duringthese meetings, they discussed at length Respondent'scounterproposals.While the record does not indicateexactly what was said at these meetings, it does showthat all the articles in the counterproposal werediscussed by the parties with agreement being reachedon some clauses. The next meeting was scheduled forFebruary 2, but the Union called this off and made nofurther attempt to meet with Respondent until March.Thereafter, Respondent refused to meet further withtheUnion because it had received the employeepetition repudiating the Union.We do not believe that Respondent's conduct fromOctober 1, 1969, the date of recognition, to March 6,1970, the date Respondent received notice of theemployee petition disavowing the Union, establishedthat Respondent was not bargaining in good faithwith the Union. The parties were negotiating an initialcollective-bargaining contract. Respondent suppliedthe information requested by the Union, met with theUnion at reasonable times and places to conductnegotiations,made counterproposals to the Union'sproposals, and did agree with the Union on someclauses during negotiations.While progress was notrapid, there was some progress. The Union, however,at no point in the negotiations presented demands onsuch important items as wages, overtime, length of theworkweek, job descriptions, and job classifications. Itwas the Union which canceled the scheduled Febru-ary 2 meeting and for approximately 4 weeksthereaftermade no attempt to arrange furthermeetings.We hold, therefore, that the GeneralCounsel has not proven by a preponderance of theevidence that Respondent did not bargain in goodfaith prior to March 6, 1970. 598DECISIONS OF NATIONALLABOR RELATIONS BOARDThis, however, does not fully dispose of the refusal-to-bargain allegations if Respondent were still obli-gated to bargain with the Union during March andApril 1970, when it concededly did refuse to resumebargaining with the Union and unilaterally changedcertainworking conditions. The Union was nevercertified as the exclusive bargaining representative ofRespondent's employees, and therefore the 1-yearcertification rule is not applicable .6 However, inKeller Plastics,7the Board held that where a bargain-ing relationship has been established as the result ofvoluntary recognition of a majority representative"the parties must be afforded a reasonable time tobargain and execute the contracts resulting from suchbargaining."What is a reasonable time for bargainingdepends on the circumstances surrounding eachparticular case.Here, Respondent bargained with the Union fromOctober 1, 1969, to February 2, 1970, when the Unioncanceled the meeting scheduled for that date-aperiod of 4 months. After the February meeting wascanceled, the Union made no attempt to resumenegotiations for 1 month. In view of the period ofactualgood-faithnegotiations,and the Union'sfailure to press the negotiations after February 2, weconclude that a reasonable time had been given theparties for the conduct of negotiations. If, therefore,Respondent thereafter believed in good faith on thebasis of objective considerations that the Union nolonger represented a majority of its employees in theappropriate unit then Respondent was justified inrefusing to resume bargaining with the Union.Respondent's belief after March 6 that the Unionhad lost its majority was based on the receipt by it of atelegram wherein 32 of 59 unit employees indicatedthat they had resigned from the Union and no longerwished to have the Union represent them. Thiscommunication would appear to justify a good-faithbelief in the loss of the Union's majority, unless, ofcourse, Respondent was somehow responsible for thepetition.The Trial Examiner found that Respondent did notinstigate the antiunion petition in early March 1970.However, citing "ample evidence," the Trial Examin-er found that Respondent assisted and supported thepetition.We agree that there is no evidence of6Ray Brooks v N L R B,348 U S 967Keller Plastics Eastern, Inc,157 NLRB 583, 5878As none of the other 8(a)(1) violations found resulted from incidentsoccurring prior to Respondent's receipt of the petition, we find that they donot constitute evidence that Respondent supported and assisted theantiunion drive.9 In any event, we would not adopt the Trial Examiner's finding thatthe grant of the wage increase was a unilateral act. Early in the contractnegotiations,Weber had written Harding that the Union was not opposedtoawage increase being granted through negotiations prior to thefinalization of the contract On March 9, Harding sent a telegram to Weberstating that Respondent desired to give a wage increase to its employeesemployer sponsorship of the petition; however, we arenot persuaded that there is sufficient evidence tosupport a finding that Respondent assisted andsupported the petition.The only evidence of assistance while the petitionwas being circulated consists of Supervisor Schneid-er's statement to employee Fender that if the lattersigned the petition Schneider "practically couldguarantee" Fender a raise. Fender did not sign thepetition.Although Schneider's singleunsuccessfulattempt at solicitation on behalf of the petitionviolated Section 8(a)(1) of the Act,it istoo isolated anincident to support a finding that the petition wasthereby tainted by Respondent's support.8After receiving the petition showing employeedisaffection,Respondent put into effect a generalwage increase, made certain shift and hour changes,and refused to bargain further with the Union on andafterApril 10. The Trial Examiner found that suchconduct violated Section 8(a)(5) of the Act. However,inasmuch as we have concluded that Respondent thenwas under no duty to bargain with the Union, we donot adopt the Trial Examiner's finding that Respon-dent violated Section 8(a)(5) of the Act in this regard.9As we have not adopted the Trial Examiner'sfinding that Respondent violated Section 8(a)(5) ofthe Act in any manner, we shall dismiss this allegationof the complaint.102.While we adopt the Trial Examiner's findingsthat Respondent violated Section 8(a)(1) of the Act bycertain supervisor'sstatements,"we-do not agreewith his additional finding that these statementsindicated that Respondent assisted and supported theantiunion petition, as notedsupra.Moreover, whilewe agree that certain employees' hours were changedand reduced in violation of Section 8(a)(1), but notSection 8(a)(5), we do so because of the statementsmade to the employees at that time and place noreliance on the Trial Examiner's assertion that thisfinding is also supported by Respondent's encourage-ment of the antiunion petition.While Respondentunlawfully sought retribution from certain employeesmost active on behalf of the Union, it does not followthatprior theretoRespondent engaged in conductdesigned to undermine the Union's majority status.and thatifHardingdid not hear fromWeber within 3 days Respondentwould assumethat the Union had noobjectionand the increasewould beput into effect.When Weber failedto expressany objection,thewageincrease was made operative.Holiday Inn Central,181 NLRB No 160.is In view of our disposition of this allegation,we need not pass onRespondent's assertion that the complaintas drawn did not comply withthe Board's Rules and Regulations11We find, contrary tothe Trial Examiner,that Schneider's comment toFender thatmanagementwould be overwhelmed or happy if Fender andemployee Ehnsmannsigned the petition is not an unlawful promise ofbenefit within the meaningof the Act THE FREEMAN CO.599THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, the Board will order, Respon-dent to cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.Having found that Respondent discriminatorilyreduced and changed the hours of employment ofemployees James Eli, Gary Fender, Robert Wittmei-er,and Alvin Hermann, the Board will orderRespondent to offer them backpay for any loss ofearnings they may have suffered as the result of suchdiscrimination.12The backpay for the foregoingemployees shall be computed in accordance with theformula approved in F.W. Woolworth Co.,90 NLRB289,with interest computed in the manner andamount prescribed inIsis Plumbing & Heating Co.,138NLRB 716, 717-721. We shall also orderRespondent to preserve and make available to theBoard, or its agents, on request, payroll and otherrecords to facilitate the computation'of backpay due.Having found that Respondent has not engaged incertain other unfair labor practices, the Board willdismiss those allegations of the complaint notspecifically found herein.AMENDED CONCLUSIONS OF LAWDeleteConclusion 4 of the Trial Examiner's"Conclusions of Law" and substitute therefor thefollowing:"4.General Drivers and Helpers Union, LocalNo. 749, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,was, on October 1, 1969, and until approximatelyMarch 6, 1970, remained, the exclusive collective-bargaining representative of Respondent's employeesin the appropriate unit, within the meaning of Section9(a) of the Act."DeleteConclusion 8 of the Trial Examiner's"Conclusions of Law" and substitute therefor thefollowing:"8.By reducing hours and making shift changesfor employees Eli, Fender, Hermann, and Wittmeierbecause they were active on behalf of the Union, theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act."Delete Conclusions 5 and 6 of the Trial Examiner's"Conclusions of Law" and renumber the remainingconclusions accordingly.12The General Counsel excepts to the Trial Examiner'sfailure toprovide this remedy despite the Trial Examiner's finding that the hourchanges were discrimmatonly motivated. Having adopted that finding, weagree with the General Counsel's contention and hereby correct the TrialExaminer's apparent oversight in not recommending the appropriateremedyDiVincenu Brothers, Inc,156 NLRB 153ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, TheFreeman Company, Yankon, South Dakota, itsofficers, agents, successors, and assigns, shall take thefollowing action:1.Cease and desist from:(a)Making observations that a loss in overtimehours was due to a failure to sign an antiunionpetition;a raise in pay could be guaranteed anemployee if he signed an antiunion petition; that"things were going to get rough" if an employee didnot stop talking about the Union; and that someemployees would probably get back the overtimehours lost by their union activities if they were "goodboys";(b)Discriminatorily reducing and changing em-ployees' hours of employment because they haveengaged in activity on behalf of a union; and(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights to self-organization, to form, join, orassist any labor organization, or to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer employees James Eli, Gary Fender, RobertWittmeier, and Alvin Hermann backpay for any lossof earnings they may have suffered by reason of thediscrimination against them, in, the manner set forthin the section of this Decision and Order entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records,socialsecurity payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its place of business in Yankton, SouthDakota, copies of the attached noticemarked"Appendix." 13Copies of said notice, on formsprovided by the Regional Director for Region 18,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arei3 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD " 600DECISIONSOF NATIONALLABOR RELATIONS BOARDcustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations ofthe Act not specifically found herein.MEMBER JENKINS,dissenting:Contrary to my colleagues, I agree with the TrialExaminer's findings that during the period betweenOctober 1969 and April 10, 1970, Respondentviolated Section 8(a)(5) and (1) of the Act by engagingin "surface" or "sham" bargaining and by negotiatingwith no intention of entering into a final and bindingcollective-bargaining agreement. I also agree with theTrial Examiner, on the basis of the credible evidence,that the General Counsel has fully met his burden ofestablishing further 8(a)(5) violations on the part ofthe Respondent by unilaterally changing, reducing,and rearranging the hours of employment of employ-ees, by unilaterally putting into effect a general wageincrease for its employees on March 12, 1970, and byrefusing to meet and bargain collectively with theUnion on and after April 10, 1970. Indeed, in myview, the Respondent has never met its obligation tobargain in good faith with the Union.As more completely set forth by the Trial Examiner,and as amply supported in the record, from October1969 to May 1970, the parties held three negotiationsessions. At the first session on November 3, Respon-dent insisted that the Union orally read its completeproposal despite the fact that the Respondent hadreceived this proposal well in advance of the meeting.At the second meeting on December 14, Respondentinsisted on discussing in detail its own proposalmaking only the most minuscule adjustments oninsignificant items. Indeed, a close examination ofRespondent's proposals clearly reveal Respondent'slack of good faith in dealing with the Union. Thus,Respondent proposed and insisted upon the elimina-tion of many benefits then enjoyed by the employeeswhile offering little or nothing in return. At themeeting of January 5, Respondent again limited itselfto a discussion of only a few insignificant items.Indeed, as summed up by Harding in his letter ofJanuary 30, after 4 months of "bargaining," and afterstripping away the Respondent's flood of letters,suggestions, questions, and delay, the Respondenthad agreed only to the social security clause, themilitary clause, the voting rights clause, and theretirement clause. Indeed, these items were alreadyobligated under other Federal and state laws and canhardly be viewed as significant agreements or evenany type of bargaining by Respondent. The foregoingcourse of bargaining and continued delay by theRespondent compels the conclusion that Respondentfailed to meet its bargaining obligations under Section8(a)(5) of the Act.Respondent's efforts completely to thwart good-faith bargaining became even more patent from itsconduct .inMarch. Thus, as found by the TrialExaminer, the natural and foreseeable consequencesof its bargaining tactics began to appear in Marchwhen the employees became restive because therewere no signs of fruitful contract agreement. WhileRespondent cannot be found to have instigated theantiunion petition, it is clear from the credited recordevidence that it seized upon the opportunity, createdby its own unlawful bargaining conduct, to assist andsupport the antiunion movement by further unlawfulconduct. In this regard, as found by the TrialExaminer, the Respondent unlawfully threatenedemployees with reprisals and promised them benefitsif they were to sign the petition. Significantly, forthose employees like Fender and Wittmeier, who weretrying to maintain union solidarity in the face ofRespondent's unlawful conduct and who did not heedRespondent's threats that "things were going to getrough" if they did not stop talking about the Union orRespondent's "guarantee" of wage increases if theantiunion petition was signed, Respondent immedi-ately and unlawfully changed, reduced, and rear-ranged their hours of employment. And ultimately, asthecoup de graceto the Union, Respondent unilateral-ly placed in effect a general wage increase for itsemployees. By April 10, Respondent abandoned alldisguises, and refused to meet and bargain with theUnion.Because the Trial Examiner's analysis of theevidence as I have outlined herein is more persuasivethan that of my colleagues, I would adopt the TrialExaminer's conclusions and recommendations.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discriminate against our employ-ees because of their union activities by reducingand changing their hours of employment.WE WILL NOT threaten our employees with lossof overtime because they failed to sign a petitionseeking removal of a union as the collective-bargaining representative, nor will we promiseincreased overtime if the employees cease theiractivities on behalf of a union. THE FREEMAN CO.601WE WILL NOT promise a pay raise to employeesfor signing an antiunion petition.WE WILL NOT threaten that "things will getrough" if an employee does not stop talking aboutunions.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, toform, join, or assist any labor organization, tobargain collectively through representatives oftheirown choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.WE WILL offer employees James Eli, GaryFender, Robert Wittmeier, and Alvin Hermannbackpay for any loss of earnings they may havesuffered by reason of our reducing their hours ofemployment because of their union activity.DatedByTHE FREEMAN COMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 316 Federal Building, 110 South Fourth Street,Minneapolis,Minnesota55401,Telephone612-725-2611.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE L. POWELL, Trial Examiner: Upon charges filedon April 13, 1970, and May 25, 1970, in Cases 18-CA-2959and 18-CA-3002 respectively, by the General Drivers andHelpers Union, Local No. 749, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union or Charging Party,against The Freeman Company, herein called Respondent,the Regional Director for Region 18 of the National LaborRelationsBoard,hereincalled the Board, issued acomplaint on August 28, 1970, amended September 22,1970, alleging violations of Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended (29 USC Sec.151,et seq),herein called the Act. In its duly filed answer,Respondent,while admitting certain allegations of thecomplaint, denied the commission of any unfair laborpractices.ICorrections in the record, pursuant to motion of Respondent, arehereby madePursuant to notice a trial was held before me in Yankton,South Dakota, on September 30 and October 1, 1970, wherethe parties were present, were represented by counsel, wereafforded full opportunity to be heard by examination andcross-examination of witnesses, and were permitted topresent oral argument and file briefs. Briefs were filed bythe General Counsel, the Respondent, and the Intervenorson November 4, 1970. On the entire record of evidence,'and from my observation of thewitnessesas they testified2and on due consideration of the briefs, I find, for thereasons hereinafter set forth, that the General Counselestablishedby a preponderance of the evidence thatRespondent refused to bargain in good faith in violation ofSection 8(a)(5) and (1) of the Act by refusing to bargainwith the majority representative of the employees in anappropriate unit and by making unilateral changes inwages. I recommend that the violations of the Act beremedied by ordering Respondent to cease and desist fromits illegal conduct and bargain in good faith with the Unionfor a year from this decision, if necessary, in an attempt toreach an agreement as to wages, hours, and terms andconditionsofemployment, reducing to writing anyagreement so reached.FINDINGS OF FACT AND CONCLUSIONS OF LAWI.THE EMPLOYERI find as true the admitted allegations of paragraph 2 ofthe complaint respecting the nature and volume of businesscarried on by the Respondent, a corporation of the State ofSouth Dakota engaged in the manufacture and sale ofaircraft parts at its principal place of business at Yankton,South Dakota and conclude therefrom that Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATIONI alsofind,as stipulated at the hearingby theparties, thatthe Unionisa labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAs noted earlier, the Respondent makes aircraft parts atitsplant in Yankton, South Dakota. Its owner and activemanager is Ed Freeman and its production superintendentisEarl Saugstad. Respondent's operation is divided intoseven departments or divisions:Welding and cylinderdivision, inspection division, aircraft division, tool room,materials control, turret lathe division, and the automaticscrew machine department. Eugene Schneider was foremanof the automatic screw department and he and Saugsted areadmitted supervisors within the meaning of the act. WilliamA. Harding, Esq., is an admitted agent of Respondent.A.Union activities and bargainingUnion activities began in August 1969, when employeeGary Fender, together with other employees, decided to2Cf.Bishop & Malco, Inc,159 NLRB 1159, 1161. 602DECISIONS OF NATIONALLABOR RELATIONS BOARDform a union at Respondent's plant and contacted theUmon. As a result, Clem Weber, business agent of theUnion, met with Fender and other employees at Pearson'sranch, an outdoor park facility on the outskirts of Yankton.Weber spoke to the employees of what a union could do forthem pointing out the various ways representation rightscould be gained at Respondent. Weber left authorizationcards with Fender and the others at this meeting whichwere to be executed by the employees and returned to theUnion. Furthermeetingswere held in September 1969where cards again were distributed and solicited. Authori-zation cards also were solicited and collected during breaksat the plant, at the homes of employees, and off the plantproperty.At the Union meeting on the evening ofSeptember 20, Fender turned over to Weber the numeroussigned authorization cards he had received from theemployees.Upon return to his office,Weber wroteRespondent claiming majority status and demandingrecognition.At the same time he filed a petition for anelectionwith the NLRB office in Minneapolis. Whileinitially refusing to recognize the Union, Respondent'sattorney,William A. Harding, signed a letter of recognitionon October 1, 1969, as follows:In consideration of [the Union's] withdrawing itspetition for representation in the subject case, TheFreeman Company agrees to recognize the said Unionas the sole and exclusive bargaining representative of itsemployees in the unit described in said petition which isincorporated herein by reference and to begin negotia-tions immediately with the Union for a collectivebargaining agreement covering the wages, hours, andworking conditions of the employees described in theunit.At the October 1, 1969, meeting Weber orally outlinedthe Union's demands which he had just received from theemployees at a meeting the evening before. According tothe uncontradicted testimony of Weber, the Union wanted:job descriptions spelled out; something concerning longevi-ty; clean restrooms; the parking area to be fixed; anotherholiday; time and a half after 32 hours in holiday weeks;double time for Sundays and holidays worked; a workweekof Monday through Friday with time and a half for over 8hours a day; 50 hours of work per week guaranteed; Fridaypaydays; seniority, vacation schedule changes; a provisionfor sick leave; funeral leave pay; jury pay; lost time due toinjury on the job; an employee pension plan; 15 minutecoffee breaks in midmorning and midafternoon; Respon-dent to pay for tools used in the work; the installation ofproper ventilation and heat; profits of the vendingmachineto go to a recreation fund or Christmas fund; removal ofthe cleaning area from the women's toilet; adequate toiletventilation; discontinuing the use of the ladies toilet forstorage and assuring them more privacy;morethan onestoolforforty ladies;an employee smoking area;Respondent to permit employees to answer the phone; a 1-year contract; leadmen to get leadmen pay; cleanup timebefore the end of every shift to be on Company time;probably a dollar an hour increase in wages; aprons foremployees who wanted them; a safety program with safetygoggles and shoes for employees; the Company to providefor a safe floor; a cost-of-living clause in the contract; adues checkoff provision; and personal clothing lockers. Atthis same meeting, the Union requested a list of employeesshowing their individual classification and rate of pay. Thislast request was complied with by Respondent in a letter ofNovember 12, 1969, some 6 weeks after the request.On October 13 Harding wrote Weber a letter stating thatFreeman would be out of town and he would be unable toget his authorization to release the information regardingjob classification and wage rates.On October 23, 1969, the Union sent a written proposal(less economic demands) to Harding asking for a meetingon November 3, 1969. By letter dated October 24, Hardingconfirmed this date for the meeting.On November 3, 1969, at 7 p.m. the parties met. At thattime, Harding advised Weber that the Respondent was notallowing anybody to take any time off to participate in anynegotiations as far as any committeemen were concerned.At the Company's request the Umon first read aloud theentirewritten proposal which had been sent earlier toRespondent. At themeetingtheydiscussedwhether or nota committeeman would continue to be in the unit althoughhe had been elevated to foreman before the meeting. In thereading of the proposals at the November 3 meeting,Harding indicated in several places where Respondentwould make counterproposals and in other places whereRespondent was not yet sure that there would be acounterproposal. Before the meeting broke up the Unionhad promised to submit additional proposal language onsome portions to the Company and Harding was to checkhis calendar for a schedule for the next meeting and also hewould work up his counterproposals. By letter datedNovember 6, Weber sent Harding what he had agreed tosend him and stated that he would be available during theweek of November 17 to November 21. Harding replied byletter of November 11, 1969, making some typographicalerror corrections and asking for a copy of a trust agreementreferred to in article 31 regarding pensions. Harding wasmost solicitous about information he had been asked for atthe meeting 8 days earlier on November 3 and wrote asfollows:Ialso have some notes here about some informationthat you would like relating to the employees currentwork week and hours worked. I tried to get in contactwith you by phone today, but was informed that youwere out of the office and would be out for a day ortwo; so I left word with your secretary that I had called.Iwanted to have an opportunity to talk with you aboutthe information that you wanted so that I can beabsolutely sure that I have all of the information youwant jotted down in my notes; so, will you please get intouch with me at your earliest convenience and I willmake sure that I get the information that you requireout to you as soon as possible.As for the time for the next meeting Harding concludedhis letter with the following:As for the time to meet again, since I have been outof town since our last meeting, and just got back, I havenot had an opportunity to start working on our counterproposal yet. However, with this information that youhave sent to me, and the trust agreement that I assumeyou can get to me within a week or so, I ought to be able THE FREEMAN CO.603to get going on our counter proposal this week. As forthe meeting time, I realize that it took you a little overthree weeks to get the original proposal ready, and I feelthat it will take at least that long to get the counterproposal ready. From the discussions that I had withMr. Freeman when I was in Yankton, I am under theimpression that the preparation of a counter proposalwill take at least several meetings with Mr. Freeman toadequately prepare a counter proposal on some of thesections and areas that you have proposed. Not havingworked on negotiations before, I am understandablysomewhat hesitant about putting out a counter proposaluntil I have had some opportunity to research the areaand have adequately conferred with Mr. Freeman onthematter.However, I will certainly make everyattempt to have a counter proposal ready so that we canhave an opportunity to meet sometime around the firstweek in December.Harding then wrote a letter on November 12, 1969, inresponse to another phone call from Weber requestingwage rates, classifications, and the workweek. The lettertoldWeber that Harding was asking Freeman to compile"as soon as possible" the following:"1)Information relating to the work week presentlybeing worked by the production-maintenance employ-ees of the Freeman Company.2) A listing of the hours currently being worked by theproduction and maintenance employees of the FreemanCompany.3)A listing of all the production and maintenanceemployees of the Freeman Company, listing the dateupon which they started employment with the FreemanCompany.On November 18, Weber wrote Harding enclosing thetrust agreement in regards to the Teamster's pension fundand tried to confirm a meeting date the first week inDecember.By letter dated November 25, 1969, Harding sent Webera sheet of paper containing the information previouslyrequested byWeber having to do with the shifts andworkweeks in the plant, with a list of 64 employees andtheir dates of hire. Then by letter dated December 8, 1969,Harding confirmed a meeting set for December 14 todiscuss the Company's counterproposal, which would besentshortly.By letter of December 11, Harding enclosed theCompany's counterproposal.The partiesmet, as agreed, on Sunday afternoon,December 14, 1969. At this meeting they talked about howemployees could transfer from one classification to anotherand who were supervisors, and they discussed the length ofthe workweek with the Company maintaining the employ-eeswereworking a 40-hour week with the Unionmaintaining that they had never worked a 40-hour week.Considerable time was spent on talking about how manystewardswould be needed although the Union, notknowing the plant setup, did not know at that time howmany stewards would be needed. The Company's counter-proposal was discussed article by article, section by section,up to and including article XXII.The parties agreed to rewrite article XIV of theCompany's counterproposal relating to the military service.Itwas to be rewrittenso asnot to violate any Federal orstate law. Harding to rewrite to comply with the Federallaw and Weber to rewrite to comply with state law. ArticleXX, sections 1 and 2, were agreed to but not section 3. TheCompany's proposal concerning funeral leave without paywas agreed to, and, finally, section 4 of article XVII wasagreed to be dropped. Money was not discussed.The parties agreed that the next meeting dates would beJanuary 5, 6, and 7, 1970, but no place for the meetings wasset.As planned, the parties met again on January 5, 1970. Atthat meeting, considerabletime wasspent discussing the,Company's proposed article XXIII relating to holidayswhich proposal, according to Weber,was lessthan theemployees were receiving at that time. The article onvacations was discussed but no agreement was reached.The management rights clause was discussed with theCompany wanting to submit a new clause to replace it.Discussion was had on leave of absences and whether ornot actions granting or denying a leave of absence shouldbe put into wasting. The Union was to submit its wagedemands later on. There was no agreement on articleXXVII-the guarantee of work, discharge, seniority, juryduty (company did agree to allow time off for jury duty),discrimination, and layoffs. They did agree on rehire, socialsecurity, and voting time for employees.The partiesmet againon January 6, 1970. At this meetingthey agreed that they would attempt to have a meetingbetween January 26 and January 30, 1970, but no latermeetingswere ever held.On January 9 the Company sent the Union a letter with apension plan, and on January 16 an insurance plan wasforwarded to the Union.At the meeting on January 5 or 6, above, Harding askedWeber to agree to a proposal that there would not be anywage increases put into effect unless they were negotiatedor unless it was through negotiations. He wished this to bein writing.Weber checked this with his attorney and foundthat this was what the law required but upon reflection heinstructed his attorney not to sign suchan agreementbecause he felt it could be put on the company bulletinboard and usedas argumentto the employees that theUnion, not then talking about wages, was in effect keepingthe employees fromraisesthe Company was willing to givethem.The meetings had not been fruitful as to agreement. Theposition of the Union respecting those meetings is set out inthe following letter to Harding dated January 14, 1970:Mr.BillHarding Attorney at Law P. O. Box 2028Lincoln, Nebraska 68501Dear Bill:I am in receipt of your letter of Jan. 9th, 1970. In thisletter you express great concern for many things. Onething you feel is that I must feel there is a hidden trick ineverything the Company proposes.Well, perhaps it's an oversight (and I assume that itwas) but your letter states that you were enclosingmaterial on the insurance and pension plan in effect at 604DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Freeman Company. I find that I have not receivedanything on the insurance that is in effect, only did Ireceive the Equitable Life Assurance policy that isrelative to the pension,plus the litature on the pension.This was not a hidden trick as you say, but certainlyworthwhile looking into before agreeing that I hadreceived the material you indicated.On the matter of Harry Smith not signing your wageagreement proposal: I did in fact ask Harry not to signthis,because I can't feel that this type of agreement isneeded by either party in this case, and I certainly feel itcould be used to great advantage by you against us at alater date.I further feel that if the Company is concerned aboutnot being able to grant a raise at this time that this couldand should be discussed at negotiation, because Icertainly am not opposed to an increase being grantedthroughnegotiationsprior to finalization of thiscontract.You refer to on again off again tactics in your letter,which you say causes you to reevaluate the results weare achieving.If I could detectanysincerity of negotiation on yourpart perhaps I could agree that our negotiations are, asyou say, going smoothly.But then lets look at the record. Thus for the items wehave agreed to are those you have submitted:1.Votingtime:You have agreed to let employeesvote according to state law.2.Social Security: You will pay the social securityrequired by law.3.Rehiring of Quits: You don't have to.4.Military Leave: Agreed to in your first proposal.Now you submit an entirely new Article. We agreedwith that also, then you want us to write more into it.5.Retirement: Agreed. 65 retirement age.6.Discrimination:Same as law provides.Perhapsmore could have been agreed to if theCompany would have submitted articles that were ineffect now rather than proposing less than what is ineffect now. (Holidays).Then lets look at the Articles the Union submittedthathave been agreed to. I may be overlookingsomething but I can't recall of anything we submittedthat you have agreed to.Not the best record for four (4) meetings.You keep requesting the Union to submit proposalon items such as stewards How many do we want?When at the same time you refused and continue torefuse to allow me to inspect the plant so that I canproperly determine how many would be required.Maybe you are right that my so called on again-offagam-will delay our reaching an agreement,however Idoubt if it will delay it more than your positionof-offer nothing-agree to nothing.Iwill send the rewritten articles you have requestedin another letter as soon as I have completed them, anddo expect to hear from you the end of this week as to adate you can meet again, as we agreed to in our lastmeeting.SINCERELY,CLEM WEBERBUSINESS REPRESENTATIVELocAL 749CW/vinAdditionalcommunications between the parties tookplace as follows: On January 14 Harding wrote Weberabout a new part-time employee named Christophersonand the possible need for a clause on part-time employees.On January 16, 1970, Harding wrote Weber enclosing theBankers' Life Insurance plan, which he said had beeninadvertently left out of the January 9 letter,and a list ofthe employees broken down into departments,as requestedby Weber in the meetings of January 5 and 6.Hardingclosed by showing that it would be difficult if notimpossible for him to meet on January 26-30 and hesuggested the next meeting be Monday, February 2, 1970.On January 29 Harding again wrote Weber asking forconfirmation of the Meeting for February 2. On January30, 1970,Harding wrote Weber stating his understanding ofwhat the parties had agreed to and what each party wasgoing to do about particularclauses.The Union called offthe plannedmeetingby telegram on January 31, 1970, andthiswas acknowledged by the company by letter of thesame day.On March 9,1970,Harding wroteWeber a letternotifying him of the receipt of a telegram dated Friday,March 6, 1970,wherein 32 employees in the bargaining unit(that they did currently place at approximately 59employees) indicated that they had resigned from theUnion and no longer wished to have the Union representthem.He asked for Weber'scomments regarding thepropriety of continuing negotiations with the Union. Onthe same day Harding sent a telegram to Weber notifyingWeber of the Company's desire to give a pay increase andtellingWeber that if he did not hear from him in 3 days theCompany wouldassume thatthe Union had no objectionand the wage increase could be put into effect. Thetelegram related that this wage increase was an increasewhich had been held up due to the wage negotiations. OnMarch 23,1970,Weber wrote Harding that since he hadreturned to his office that he noted that there were "quite afew transactions" that had taken place prior to discussionswith him and that it was still the desire of the Union tonegotiate with the Respondent,requesting a meeting afterEaster. Harding replied to this on April 6 again requesting astatement of position regardingthe legal propriety ofcontinuing negotiations before scheduling another meeting.Weber replied to this by letter dated April 8 requesting ameeting forApril 13.Harding replied on April 10 thatinasmuch as he had not received a statement of positionfrom the Union regarding the resignations and in view ofthe fact that he understood the Union filed unfair laborpractice charges with the Board (filed April 13, 1970) thathe would not meet on April 13 but would be back in touchto discuss the possibility of further negotiating meetings.The last letter from Harding to Weber was dated May 19 inwhich he advised the Union that the Company questioned THE FREEMAN CO.605the majority status of the Union and notified the Unionthat it had filed a representation petition for an election(Case 18-RM-717).Itwas stipulated that on March 12, 1970, Respondentgranted its employees a general wage increase of 5 percent.This followed a telegram dated March 9, 1970 fromHarding to Weber which said, "The Company would like togive a pay increase which has been held up due to pendingnegotiations over the matter of negotiated wage increasesand unless I hear from you to the contrary by Thursday,March 12, 1970, the Company will assume that the Unionhas no objection to the Company giving this wageincrease." There was no evidence that the Company everbrought up this desire on its part at any of the meetings.Throughout early March 1970 two employees, GeraldMach and Stanley Schoenberner, circulated an antiunionpetition among the employees at the plant and sent atelegram to the Company on March 6, 1970, disavowing theUnion, as noted above.On March 9, 1970, hours of work were reduced and shiftrescheduling was made unilaterally by the Company foremployees James Eli, Robert Wittmeier, Dennis Kleinsch-mit, Dan Ehrismann, George Richmond, and Gary Fender.Similar changes were made on March 20, 1970, foremployees Alvin Herman, Norman Campbell, and GilbertNovotny. Similar changes were made on May 21, 1970, foremployee Wayne Rempp and George Richmond.The 8(a)(5) issues1.As of October 1, 1969, when Harding signed the letterof recognition of the Union by Respondent, there were 69employees in the unit.3 If the Unioii represented 35 of theseemployees it would have a majority. Evidence was adducedat the hearing and I find that 38 employees4 voluntarilyexecuted cards authorizing the union to represent them forpurposes of collective bargaining and turned them in to theUnion by that date. Accordingly, I find that on October 1,1969 the Union represented a majority of the employees inthe appropriate unit. I also find, as admitted by the parties,that the appropriate unit, within themeaningof Section9(b) of the Act, is,All machinists, including production workers, gener-al laborers, and inspectors of The Freeman Company atitsplant in Yankton, South Dakota, excluding guards,office clericals, and supervisors as defined by the Act.2.As noted above, on October 1, 1969, Hardingrecognized the Union for Respondent as the majorityrepresentative of the employees in the above unit. Thiscreated a legal and binding relationship for a reasonableperiod of time to bargain and execute the contractsresulting from such bargaining.Keller Plastics Eastern, Inc.157 NLRB 583, 587;Ozella Harrington, d/b/a, KimbroughTrucking Co.,160 NLRB 954, 957, 958.The General Counsel contends that the Respondent didnot bargain in good faith with the Union within the3This excludes Linda Leise by Respondent's admission that she hadbeen inadvertently added to the list introduced in evidence as G C Exh. 2.4Elmer Anderson, Mary Bicknell, Beverly Brunke, Norman Campbell,Ray Doering, Alex Drappeau, Dan Ehnsman, Patricia Ehrisman, KarenEilmes, Charlotte Hohn Eli, James Eh, Gary Fender, Joanne Graves, RuthHansen, Sharon Hauseman, Alvin Hermann, Rita Hille, Evelyn Jensen,meaning of the Act in that a) during the period betweenOctober 1969 and April 10, 1970, it negotiated with theUnion with no intention of entering into any final orbinding collective-bargaining agreement; and b) commenc-ing on or about March 9, 1970, and thereafter it refused tobargain collectivelywith the Union as the exclusivebargaining representative in the above unit by 1) unilateral-ly, in March, April, and May 1970 changing, reducing andrearranging the hours of employment of employees JamesEli,Gary Fender, Alvin Hermann, and Robert Wittmeier;2) On or about March 12, 1970, unilaterally putting intoeffect a general wage raise for its employees in the unit; and3) on or about April 10, 1970 refusing to meet and conferwith the Union for the purposes of collective bargaining.As to a), I find the General Counsel has sustained hisburden of proof that Respondent did not bargain in goodfaith in the period between October 1969 and April 10,1970, in that its negotiations with the Union were carried onwith no intention of entering into any final or bindingcollective-bargaining agreement. So-called "surface bar-gaining" of Respondent began with the excessive delay ofsome 6 weeksbefore it gave the Union the vital and easilyavailable informationlistingemployees with their individu-al classification and rate of pay. Delay of this nature wascrucial, of the essence, and in this case it was deliberate aswill now be shown. The union organization drive, whichbegan in Augustin anoutdoor park, culminated inauthorization cardsfrom morethan half of the employeesby October 1, 1969. A petition for an election had been dulyfiledwith the Boardin September1969, at the time theUnion notified Respondent of its majority status anddemanded recognition. If this election had been held andhad the Union received a majority of votes, (a not unusualoccurrence under these circumstances), the Board in duecourse would have certified the Union as the majorityrepresentative which authority would be unchallengeablefor a 1-year period. At first the Respondent questioned themajority claim but then agreed to recognize the Union asthemajority representative and "begin negotiationsimmediately" provided the Unionwould not go ahead withthe election.This was agreeable with the Union, as couldreasonably be expected, as it thus would be able tocommence bargaining immediately without having to delayuntil such time as the election was held and all the time-consuming procedures had run their course before Boardcertification. But the evidence reveals that Respondent hadno intention of "immediately" bargaining. The UnionRepresentative orally outlined the demands of the employ-ees on noneconomic benefits at the meeting on October 1,1969, but needed a listing of all the employees showing theirclassification and rates of pay before it could fashion aproposal on wages and economic fringe benefits. At thatmeeting it asked for such information. After almost 2 weekshad lapsed, on October 13, 1969, the one authorized tobargain for Respondent wrote Weber of the Union that theowner of ,Respondent was out of town and his authorizationDennis Kleinschmit,DannyKruse, Jim Lee,Arlene McHenry,KathleenNeville,Alton Nieman, Gilbert Novotny, Ed Reiser, EdmundRempfer,WayneRempp,GeorgeRichmond,TheodoreSchneider, Ben Sheffield,HaroldDonStewart, Sandra Taggart,Harry Ugofsky,Wanda Welby,Louis Willms, Adeline Willcuts, andRobert Wittmeier. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDwas needed to release the needed information. This had notbeen toldWeber on October 1. In fact the letter ofrecognition imphedly gaveHarding the authority tobargain which would include the furnishing of necessaryinformation. Some 10 days more elapsed and still thisinformation had not been furnished when the Union onOctober 23, 1969, sent Harding a written proposal (lessproposals as to workweek, overtime, wages, classifications,and job descriptions), which it had preparedsinceOctober1, 1969, and requested a meeting on November 3, 1969. Thepartiesmet on November 3, 1969, with the requestedinformation still not given the Union. Indeed, although theRespondent had had the written proposals of the Union forsome 10 days it had no counterproposals ready but insistedon spending the time of the negotiators by having theUnion representative read aloud all of the Union'sproposals.Now there is no denying that hard-nosedcollective bargaining may involve some gamemanship but itis also true that collective bargaining, as envisioned by theCongress when the Act was passed, is a two-way street withemployers being burdened toactivelybargain also. It wasnot a game with one player, the Union, always having tomake the first move with the other player, the employer,only countering.Further at this November 3, 1969, meeting, the Respon-dent was too vague as to contract proposals to be found tobe bargaining in good faith. This fact is established byRespondent's indicating as to some provisions that it wasnot sure whether it would make counterproposals. Howmuch longer it would take to make up its mind is notindicated nor was it indicated why more time was needed.As to those provisions where Respondent said it wouldmake counterproposals, the written counterproposalsshould have been ready then or an effort made to statethem orally.Collectivebargaining should bear somerelationship to normal business practices. It is not an occultart. Even the unpreparedness of Harding to be able to set atime of another meeting smacks of lack of effort and anintention not to bargain in good faith. He said he wouldhave to check his calendar before setting a new meeting.There appears to have been no reason why he could nothave done this before the meeting. Accordingly it is merelya tactic to stall negotiations.Three days after the November 3 meeting the Union onNovember 6, 1969, sent Harding what it had agreed to sendhim but again Harding was not prepared to further thebargaining. It wasn't until another 5 days elapsed before hewrote on November 11, 1969, correcting some typographi-cal errors in the Union's proposal and asking for a copy of atrustagreement referred to in the Article therein onpensions. In this letter also appears an unctuous statementthat Harding needed to talk to Weber to "be absolutelysure" he knew how to tell Weber what the employees'current workweek and shifts were-information requestedat the meeting 8 days earlier. This statement is sufficient tocause a weak stomached serious negotiator to vomit, apractice not to be encouraged in bargaining. After a phonecall from Weber, Harding wrote him on November 12 thathe was asking Respondent to compile "as soon as possible"the information requested.Itwas also on November 12, 1969, some 6 weeks after therequest of October 1, 1969, that Harding sent Weber the listof employees, their classifications, and rates of pay. Alsoincluded on this list was working hours, shift information,and dates of hire.An illustration of another tactic engaged in by Respon-dent to draw out the negotiations and not reach agreementhad to do with the provision as to the number of stewardsthe Union could have. Respondent asked several times forthe Union to tell it how many stewards it proposed, yetRespondent would not let Weber on the premises to see thegeography of the plant in order to determine how manystewardswere needed to service the employees. Andconsiderable time was spent in negotiations discussing thisproblem.The above is indicative of the attitude of the Employer todelay and frustrate bargaining efforts made by the Unionwithout ever making a good-faith effort on its part tobargain.Other meetings were held until January withnothing of substance determined. Thus three monthselapsed with the Respondent never appearing to be comingto the table to bargain. In situations like this where theemployees have had no history of union representation andin a state not noted for its industrial aspects, the naturaland forseeable consequences of no bargaining contractbegin to appear. The employees become restive, the firstsigns of eventually wanting to revoke their authorizations.Again, as noted earlier, had the Union been certified by theBoard after an election, this phenomenon would be of noconsequence as the Respondent would be required tobargain in good faith for 1 year. But in this case theRespondent stands to gain by stalling because it only has tobargain for a "reasonable length of time" 5 and is under noduty to bargain if there is no majority representative. There,isno evidence that Respondent instigated the antiunionpetition in early March 1970 but there is ample evidencedeveloped under section B hereafter that it assisted andsupported it, and I so find, by favoring employees whosigned it, and the above is evidence that the stage had beenset deliberately by Respondent for the petition and forrevocation of authority to bargain. Accordingly, I find thatRespondent has violated Section 8(a)(5) of the Act by notbargaining in good faith for a reasonable length of timeafter its voluntary recognition of the Union on October 1,1969, and I will order it to cease and desist from its refusalso to bargain and to bargain in good faith with the Unionfor at least a year from this decision putting in writing anyagreements reached.As for b) of the contentions of the General Counsel, thatRespondent refused to bargain collectively with the Unionfrom March 9, 1970, and thereafter, I find that Respondentviolated Section 8(a)(5) of the Act; 1) by unilaterallychanging, reducing, and rearranging the hours of employ-ment of employees James Eli, Gary Fender, AlvinHermann, and Robert Wittmeier; 2) by unilaterally puttinginto effect a general wage raise for its employees in the uniton March 12, 1970; and 3) in refusing to meet and bargaincollectively with the Union on and after April 10, 1970.Respondent has never met its obligation to bargain in goodfaith with the Union.5Frank Bros Company,321 U.S. 702, 64 Sup. Ct. Rep. 817. THE FREEMAN CO.607B.The 8(a)(1) Violations1.Employee Robert Wittmeier credibly testified, with-out contradiction, that his Supervisor, Schneider, (who alsowas a friend and relative) came to his work station at apoint in time after he had had his hours cut and told him (inthe words of Wittmeier), ". . . he thought if I would havesigned the [antiunion] petition I wouldn't have lost anymore hours."6 This interferes with, restrains, and coercesan employee in his right to freely engage in union orconcerted activities guaranteed by Section 7 of the Act andby so doing it violates Section 8(a)(1) of the Act. This pointneed not be labored. The cases are legion supporting theproposition that an economic benefit [more overtime work]withheld because of union loyalty [failure to sign anantiunion petition] and support interferes with, restrains,and coerces an employee in his Section 7 rights. ThatSchneider was a friend and relative only gives more force tothe statement.2.EmployeeGary Fender credibly testified thatSchneider stated to him at a coffee'break in early March1970, at a time when the antiunion petition above was beingcirculated, that if he would sign the petition Schneider"practically could guarantee me a raise by signing it."Fender also credibly testified that Schneider told himProduction Superintendent Saugstad ". . . and the compa-ny would be overwhelmed or happy if we [employeesWittmeier and Ehrismann] signed this petition." Schneideradmitted having conversations with Fender about theUnion while on coffee breaks but could not recall exactlywhat they talked about. I find this conversation withFender, as testified to by Fender, violates Section 8(a)(1) oftheAct in that 'a promise of benefit [a raise] made toinfluence an employee to cease his union activities coercesand restrains an employee in exercising his Section 7 rights.Likewise telling Fender that the production superintendentwould be happy if Fender signed the antiunion petitionviolated Section 8(a)(1) of the Act as it implies that theemployer-employee relationship between the Company andFender would be strained if he didn't sign and thisobviously interferes with the free exercise of his rights toparticipate or not participate in union activities-rightsguaranteed him by Section 7 of the Act.3.Fender also credibly testified that Schneider, inMarch 1970, told him "things were going to get rough" if hedid not stop talking about the Union. This is an obviousthreat of reprisal and it likewise violates Section 8(a)(1) ofthe Act for the same reasons as given above.4.Fender also credibly testified that after he had hadhis hours changed in March 1970 Schneider came to him athismachine and said, "If you boys are good boys for thenext couple of weeks, you'll probably get your hours back."As Schneider was supervising employees who, like Fender,were active in the initial union organization work and whowere trying to maintain Union solidarity during the courseof the negotiations for a collective-bargaining agreement, Ifind this remark to Fender referring to "you boys" isdirected to the union leadership in his department and it6Wittmeier reaffirmed this testimony after being shown his previousaffidavit which differed in that in it he said that Schneider told him "if youwould have signed the [antiumon] petition you would have been gettingmore hours." I find this difference in testimony to be trivial Obviously if aimplies that the benefit of more work (and overtime money)will come to them if they curtail their union activity. Thislikewise is an independent violation of Section 8(a)(1) of theAct for the reasons stated above.C.AdditionalAlleged 8(a)(1) ViolationsThe complaint alleged additional violations of Section8(a)(1) of the Act by a reduction in hours and shift changesin the employment of employees Eli, Fender, Hermann,and Wittmeier. These changes and reductions took place onMarch 9, 1970, for Eli, Fender, and Wittmeier and onMarch 20, '1970, for Hermann. Each was given a slipreading "We regret that the amount of new orders comingin here made necessary a reexamination of overtime hoursin certain categories. We hope that this will not continue forvery long."A suspicion that union activists were discriminatedagainst because of their union activities is nurtured by thefact that on March 9, 1970, the date of the changes andreductions for three of the four employees named, theCompany, by Harding, wrote Weber that it had justreceived a telegram wherein 32 employees in the bargainingunit (not including these four employees) had indicatedthey had resigned from the Union. Respondent hadknowledge of the Union activity of these four employees, ithad attempted, unsuccessfully, to ' get them to join theantiunion effort, it was knowingly hostile to the Union, andithad been violating the Section 7 rights of the employees,as noted above, in which the reduction in hours wasinvolved. These factors establisha primafaciecase for theGeneral Counsel which must be countered by evidencefrom Respondent or a violation of Section 8(a)(1) of the Actismade out by a preponderance of the evidence.Respondent Company has not overcome thisprima facie'case.The evidence is that Eli and Fender were so active inleadership for the Union that they were never asked to signthepetition and Hermann and Wittmeier both flatlyrefused tosign it.The petition had been circulated freely inthe plant and, from the evidence referred to above and fromtheir testimony of vague recollections of hearing about itcontrary to their denials, I find that Schneider andSaugstad 7 knew of its circulation. The Company wasfavoring the antiunion petition by encouraging an employ-ee to signit, asfound above.Other employees also had their hours reduced, and thistends to support the Company's position that hourlychanges were made because of economic circumstancesand not antiumon considerations. But the hourly changeswere plantwide with no direct evidence that the automaticscrew department,a small unitof four doing all of this typeof work, would be effected at all or to any extent. Indeed,Schneider told Fender, noted above, "If you boys are goodboys for the next couple of weeks, you'll probably get yourhours back." This statement related to union activities andnot more future business orders. Fender's changes were notexplained by Respondent. I find the General Counsel hassustained his burden of proof and that the changes in hoursperson doesn't lose hourshe wouldbe getting more hours than he wasworking after losing the hours.TJames Eli credibly testifiedhe asked Saugstadto have thecirculationof the petitionstopped. 608DECISIONSOF NATIONALLABOR RELATIONS BOARDand work were violations of Section 8(a)(1) of the Act asthey interfered with, coerced, and restrained the employeesin their Section 7 rights.D.TheIntervenorsThe 33 named intervenors in the caption of this caseargue that they revoked their authorization to the Union torepresent them and bargain for them by their signing theantiunion petition, above, on March 6, 1970. However,under the circumstances of this case, these revocationscannot be honored because they result from the aboveunfair labor practices of the Respondent. Once thebargaining relationship has been established by a majorityof employees in an appropriate unit, by means other thancertification, the Union must have a reasonable time freefrom defection in which to bargain with the employer. TheUnion had no reasonable time in this case and hence anyrevocations are untimely and of no effect. SeeBrooks v.N.L.R.B.,348 U.S. 96,75 Sup. Ct. Rep. 176, (1954) for a fulldiscussion, although in that case the Union had beencertified by the Board and the certification was held to begood for a reasonable period, ordinarily 1 year. Arecognition agreement should, be entitled to the same termas a certification yet this point need not be decided in thiscasebecauseonly 5 months are involved and the"reasonable period of time" the Union had had not yetelapsed.THE REMEDYHaving found that Respondent engaged in unlawfulrefusal to bargain with the Union in good faith in violationof Section 8(a)(5) of the Act, and in independent violationsof Section 8(a)(1) of the Act, I shall recommend that it beordered to bargain in good faith upon request and to ceaseand desist from such Section 8(a)(5) and (1) unfair laborpractices in the future. I shall order Respondent to bargainin good faith with the Union, as the recognized bargainingrepresentative in the appropriate unit, for a reasonablelength of time, at least a year, from the time when itcommences to bargain. See:Mar-Jac Poultry Company, Inc.136 NLRB785; Commerce Company, d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5), cert.denied, 379 U.S. 815;Burnett Construction Company,149NLRB 1419,142 1, enfd. 350 F.2d 57 (C.A. 10).IV. THE EFFECT OF THE UNFAIR LABOR, PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All machinists, including production workers, gener-al laborers, and inspectors of The Freeman Company at itsplant in Yankton, South Dakota, excluding guards, officeclericals, and supervisors as definedby the Act,constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.General Drivers and Helpers Union, Local No. 749,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, was on October 1,1969, and at all times thereafter has been the exclusivecollective-bargaining representative of Respondents' em-ployees in the appropriate unit within the meaning ofSection9(a) of the Act.5.By refusing to bargain with the above-named labororganization in good faith, the Respondent has engaged inand is engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.6.By making unilateral changes in wages of allemployees on March 12, 1970, in hours of employment ofJames Eli, Gary Fender, Alvin Hermann, and RobertWittmeier, and in refusing to bargain collectively with theUnion on and after April 10, 1970, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) and'(5) of the Act.7.By making observations that a loss in overtime hourswas due to a failure to sign an antiunion petition, that araise in pay could be guaranteed an employee if he signedthe antiunion petition, that a supervisor and an official ofRespondent would be happy if an employee signed theantiunion petition, that "things were going to get rough" ifan employee did not stop talking about the Union, and thatsome employees would probably get back their overtimehours lost by union activities if they were "good boys" for afew weeks, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.8.By encouraging employees to sign an antiunionpetition and by reducing hours and making shift changesfor employees Eli, Fender, Hermann, and Wittmeir becausethey did not sign the petition, the Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]